OPINION OF THE COURT
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (109 AD2d 1016). We would but add that our decision does not foreclose petitioner from obtaining whatever credit she may be entitled to under Civil Service Law § 131 (4) for service in a provisional grade 5 position between March 11, 1982 and May 24, 1982, the position from which she was reinstated to her former position as a permanent grade 5 stenographer.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone.